40 Wall Street, New York, NY 10005 January 7, 2011 MeredithFrick Marsh USA Inc 1166 Avenue of the Americas New York, NY 10036 Re: Japan Smaller Capitalization Fund/Korea Equity Fund Mutual Fund Bond Policy Number 287415031 Expiration Date: 07/31/2011 Dear Ms. Frick, We are pleased to enclose Policy Number 287415031 for Japan Smaller Capitalization Fund/Korea Equity Fund. We trust that this policy meets with the specifications outlined in our quotation.Please review it carefully to confirm this.Should you detect any problem, please contact me as soon as possible. If commissions or other compensation are payable hereunder, Insurance Producer will comply with all applicable federal and state laws, rules, regulations and/or orders governing disclosure by an agent, broker or producer to an insured or prospective insured of commissions or other compensation. We appreciate the opportunity to do business with Japan Smaller Capitalization Fund/Korea Equity Fund and with you.If you should have any comments, questions, or concerns, please do not hesitate to contact me. Sincerely, Kevin Leach Kevin Leach Underwriting Consultant Phone: (212) 440-2923 Fax:(312) 260-4592 Kevin.Leach@cna.com KL/ts Policy Transaction Invoice Producer: Customer: MeredithFrick Marsh USA Inc 1166 Avenue of the Americas New York, NY 10036 (212)345-9556 Japan Smaller Capitalization Fund/Korea Equity Fund 2 world Financial Center, 22nd Floor New York, NY 10281 Branch Code: 912 Producer Number: 739921 Customer Number: 233223 Continental Insurance Company hereby submits the following Statement for Policy # 287415031 for Japan Smaller Capitalization Fund/Korea Equity Fund Policy Period: From 07/31/2010 to 07/31/2011. Policy Effective Date Gross Premium Commission 15.00% (MFB) Counter- Signature Fee Total Taxes Total Surcharges Amount Due 7/31/2010 * Please return a copy of this invoice with your payment due 30 days after Policy Effective Date to: Continental Casualty Company 23453 Network Place Chicago, IL 60673-1234 Please do not send this payment to any other CNA payment site. Any questions regarding your account please call CNA Financial Insurance Phone: (212) 440-2923 Fax:(312) 260-4592 This amount will also appear on the CNA monthly statement for this producer number. 01/07/2011 For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 01/07/2011 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Japan Smaller Capitalization Fund/Korea Equity Fund (herein called ‘Insured’) 2 world Financial Center, 22nd Floor New York, NY10281 Marsh USA Inc MeredithFrick 1166 Avenue of the Americas New York, NY10036 Item 2.
